Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 9-11, 13 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4926793 A to Arima et al. (“Arima”) in view of US 5753320 A to Mikoshiba et al. (“Mikoshiba”).
Arima discloses:
Regarding claim 1: 
a processing chamber (e.g., chamber within casing 3) comprising a top chamber (e.g., chamber above substrate supporters 5) separated from a bottom chamber (e.g., chamber below substrate supporters 5) by a wafer plane plate (e.g., substrate supporters 5) (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
a plurality of heat sources (e.g., heat sources 10) configured to provide heat for the thermal treatment of a substrate (e.g., wafers 20) (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
a plurality of gas inlets (e.g., inlets of conduit 4 and passage 6, holes 13a, holes 33) configured to inject gas into the processing chamber (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 

wherein the wafer plane plate comprises a gas channel (e.g., channels of conduit 4 and passage 6) to facilitate gas flow between the top chamber and the bottom chamber (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 3: at least one of the plurality of gas inlets is positioned proximate to the wafer plane plate (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 4: at least one of the plurality of gas inlets is positioned a first distance from a ceiling of the top chamber and a second distance from the wafer plane plate, the first distance being greater than the second distance (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 9: the pipe has a straight open end (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 10: the pipe has an opening perpendicular to a pipe axis (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 11: the pipe has an opening that is at a non-perpendicular angle with respect to a pipe axis (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 13:
a processing chamber (e.g., chamber within casing 3) comprising a top chamber (e.g., chamber above substrate supporters 5) separated from a bottom chamber (e.g., chamber below substrate supporters 5) by a wafer plane plate (e.g., substrate supporters 5) (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 

one or more gas inlets (e.g., inlets of conduit 4 and passage 6, holes 13a) configured to inject gas into the processing chamber (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
wherein the wafer plane plate comprises a plurality of gas channels (e.g., channels above and below supporters 5) disposed on separate sides of the wafer plane plate, the gas channels each at least one gas channel having a continuous length extending linearly (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
wherein the plurality of gas channels comprise a first set of gas channels (e.g., channels above supporters 5), the first set of gas channels each disposed on opposing sides of the wafer plane plate and a second set of gas channels (e.g., channels below supporters 5) each disposed on different opposing sides of the wafer plane plate (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); and 
wherein the first set of gas channels each have a first length, the second set of gas channels each have a second length less than the first length (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 17: the first length is equal to about a width of the processing chamber and the second length is less than the width of the processing chamber (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 18: 
a processing chamber (e.g., chamber within casing 3) comprising a top chamber (e.g., chamber above substrate supporters 5) separated from a bottom chamber (e.g., chamber below substrate 
one or more lamps (e.g., infrared lamps or other heat sources 10) configured to provide a flash for the thermal treatment of a substrate (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
one or more gas inlets (e.g., inlets of conduit 4 and passage 6, holes 13a) configured to inject gas into the processing chamber (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); and 
a liner plate (e.g., mirror-like guide plate 9) disposed above the substrate and below the one or more gas inlets, the liner plate being disposed in parallel relationship to the substrate, the liner plate configured to generate a laminar flow regime above the substrate and below the liner plate (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
wherein the liner plate is positioned inside the processing chamber, the liner plate not sealed against a chamber wall of the processing chamber, the liner plate being disposed to allow gas to flow into a volume below the liner plate (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); 
wherein the liner plate comprises a perimeter surrounding the liner plate, the perimeter being separated from the processing chamber wall by a gap inside the processing chamber  (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 19: the liner plate comprises quartz (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34);
Regarding claim 21: the processing chamber comprises a chamber frame (e.g., frame of casing 3) (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34); and
Regarding claim 22: the wafer plane plate is mounted to the chamber frame (e.g., Fig. 1 and 4 and col 8, ln 40-67, col 9, ln 1-67 and col 11, ln 1-34).
Arima does not explicitly disclose wherein at least one gas inlet of the plurality of gas inlets is positioned on a level of the substrate opposite a gate valve such that gas injected from the at least one gas inlet flows across the substrate towards the gate valve (as recited in claim 1) and arc lamps (as recited in claims 13 and 18).
However, Mikoshiba discloses:
Regarding claim 1:
a processing chamber (e.g., reaction chamber 8) comprising a top chamber (e.g., chamber above stands 4, 30, 42) separated from a bottom chamber (e.g., chamber below stands 4, 30, 42) by a wafer plane plate (e.g., substrate supporting stands 4, 30, 42) (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
a plurality of heat sources (e.g., substrate heating high frequency coil 5, heater 31, lamp 43) configured to provide heat for the thermal treatment of a substrate (e.g., substrate 3) (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
a plurality of gas inlets (e.g., gas introducing inlets 21, 22) configured to inject gas into the processing chamber (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
wherein at least one gas inlet of the plurality of gas inlets is positioned on a level of the substrate opposite a gate valve (e.g., gate valve 15) such that gas injected from the at least one gas inlet flows across the substrate towards the gate valve (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
Regarding claim 3: at least one of the plurality of gas inlets is positioned proximate to the wafer plane plate (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 4: at least one of the plurality of gas inlets is positioned a first distance from a ceiling of the top chamber and a second distance from the wafer plane plate, the first distance being greater than the second distance (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 6: at least one of the plurality of gas inlets is positioned opposite the gate valve proximate the wafer plane plate. (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 7: the gas flow system comprises one or more vents (e.g., evacuation systems 11, 12, 14, 36) positioned proximate to the gate valve (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 9: the pipe has a straight open end (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 10: the pipe has an opening perpendicular to a pipe axis (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 11: the pipe has an opening that is at a non-perpendicular angle with respect to a pipe axis (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 13: 
a processing chamber (e.g., reaction chamber 8) comprising a top chamber (e.g., chamber above stands 4, 30, 42) separated from a bottom chamber (e.g., chamber below stands 4, 30, 42) by a wafer plane plate (e.g., substrate supporting stands 4, 30, 42) (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
one or more arc lamps (e.g., lamps 24, 43) configured to provide a flash for the thermal treatment of a substrate (e.g., substrate 3) (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
one or more gas inlets (e.g., gas introducing inlets 21, 22) configured to inject gas into the processing chamber (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
Regarding claim 17: the first length is equal to about a width of the processing chamber and the second length is less than the width of the processing chamber (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 18:

one or more arc lamps (e.g., lamps 24, 43) configured to provide a flash for the thermal treatment of a substrate (e.g., substrate 3) (e.g., Fig. 1A, 1B, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
one or more gas inlets (e.g., gas introducing inlets 21, 22) configured to inject gas into the processing chamber (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); and 
a liner plate (e.g., windows 2, 20, top wall of chamber 8) disposed above the substrate and below the one or more gas inlets, the liner plate being disposed in parallel relationship to the substrate, the liner plate configured to generate a laminar flow regime above the substrate and below the liner plate (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); 
Regarding claim 19: the liner plate comprises quartz (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17);
Regarding claim 20: a distance between the wafer plane plate and the liner plate is in the range of about 30 mm to about 60 mm (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17, wherein, in the embodiment of FIG. 4, the substrate irradiating light enters perpendicular to the substrate 3 and the distance between the substrate 3 and the light incident window 2 is about 1 to 3 cm).  
Regarding claim 21: the processing chamber comprises a chamber frame (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17); and
Regarding claim 22: the wafer plane plate is mounted to the chamber frame (e.g., Fig. 1A, 4A, 4B, 5 and 7 and col 5-8 and 12-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Arima as suggested and taught by Mikoshiba in order to separate the preliminary chamber for substrate charge from the chamber which supports the reaction vessel and to use a lamp with an emission spectrum in the desired wavelength region and sufficient intensity.
Response to Amendment
The amendment of 11/03/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous prior art rejections and the present amendments.  The remarks focus specifically on the amendments to independent claims 1, 13 and 18.  For claim 1, the remarks discuss Mikoshiba and then the previous references of Butterbaugh and Shimomura, which are not applied to the present amendments.  The remarks note that Mikoshiba does not disclose the amended subject matter of claim 1 that at least one gas inlet of the plurality of gas inlets comprises a pipe penetrating through a reflective mirror disposed inside the processing chamber; this portion of claim 1 is addressed by Arima as set forth above.  For claim 13, the remarks note that Mikoshiba does not disclose that the wafer plane plate comprises a plurality of gas channels disposed on separate sides of the wafer plane plate, the gas channels each at least one gas channel having a continuous length extending linearly, which is also addressed by Arima as set forth above.  For claim 18, the remarks note that Mikoshiba does not disclose windows that are not sealed to the wall of the reaction vessel, which is also addressed by Arima as set forth above.  The remarks then briefly note the dependent claims, including new claims 21 and 22, and generally assert that the dependent claims are allowable for at least the reasons addressed in the remarks with respect to independent claims 1, 13 and 18; however, independent claims 1, 13 and 18 as well as the respective dependent claims are presently rejected as set forth and explained above.  The remarks then provide a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 31, 2021